 

Case 1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

 

CIVIL COURT OF THE CITY OF NEW YORK COMMERCIAL
COUNTY OF QUEENS: COMMERCIAL PART 52 Index No. 52603 /18
. x NOTICE OF PETITION
KIT REALTY INC,, HOLDOVER
Petitioner-Landlord
Against
KUM GANG INC.

138-18/38 Northern Boulevard
Flushing, NY 11354
Respondent-Tenant,
“XYZ CORP.” , (JOHN DOE” AND “JANE DOE”,

Respondents-Undertenants.
xX

Additional copies were sent by regular and certified mail to KUM GANG INC.,, at 945 Manhattan Ave. ;Brooklyn, NY

11222.
To the respondents above named and described, in possession of the premises hereinafter described or claiming possession

thereof:

PLEASE TAKE NOTICE that a hearing at which you must appear will be held at the Civil Court of the City of New York,
County of Queens, located at 89-17 Sutphin Boulevard, Jamaica, New York, COMMERCIAL Part 52, Room CI, on

Fe 2 e ,2018 at q 40 At4__ o'clock in the forenoon of that day, on the annexed petition of KIT REALTY INC
verified on January 25, 2018, which prays for a final judgment of eviction awarding to the petitioner the possession ‘of the
premises described as follows: all rooms at 138-18/38 Northern Boulevard, Flushing, NY 11354, County of Queens, in the City
_ of New York, and further granting to the petitioner such other and further relief as is demanded in the petition, which you must
answer.

TAKE NOTICE also that demand is made in the petition herein for a final judgment against you awarding possession of the
premises to the petitioner-landlord; issuance of a warrant to remove respondents from possession thereof; fair value of use and
occupancy; cost and disbursements herein.

TAKE NOTICE that your answer may set forth any defense or counterclaim you may have against the petitioner unless such
defense or counterclaim is precluded by jaw or prior agreement between the parties.

TAKE NOTICE that your answer may be made at the time of the hearing specified above unless this notice of petition is
served upon you on or before eight (8) days prior to the return date in which event you must answer at least three (3) days before
the petition is noticed to be heard, either orally before the Clerk of the Court at his office or in writing by serving a copy thereof
upon the undersigned attomey for the petitioner, and by filing the original of such written answer with proof of service thereof
in the office of the Clerk at least three (3) days before the time the petition is noticed to be heard; in addition thereto, you must
appear before the Court at the time and place hereinabove set forth for the hearing.

TAKE NOTICE also that if you fail to interpose and establish any defense that you may have to the allegations of the petition,
you may be precluded from asserting such defense or the claim on which it is based in any other proceeding or action:

TAKE NOTICE that under Section 745 of the Real Property Actions and Proceeding Law, you may be required by the Court .
to make a deposit of use and occupancy, or a payment of use and occupancy to the petitioner, upon your second request for ai ~
adjournment or if the proceeding is not settled or a final determination has not been made by the Court within 30 days of the first
court appearance. Failure to comply with an initial deposit or payment order may result in the entry of a final judgment against
you without a trial. Failure to make subsequent required deposits or payments may result in an immediate trial on the issues

raised in your answer. .
In the event of your failure to answer and appear, final judgment by default may be entered against you for the relief demanded

in the petition.

 

Dated: Williston Park, New York Caro] Alt
January 25, 2018 Chief Clerk of the Civil Court of the City
Horing Welikson & Rosen, P.C. of New York

Attorneys for Petitioner

1] Hillside Avenue

Williston Park, New York 11596
(516) 535-1700 Hwr #720024
Case 1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

CIVIL COURT OF THE CITY OF NEW YORK
COUNTY OF QUEENS: COMMERCIAL PART 52

 

x

KIT REALTY INC, COMMERCIAL

Petitioner-Landlord, Index No. 52603 /18

-Against- PETITION HOLDOVER

KUM GANG INC.
138-18/38 Northern Boulevard
Flushing, NY 11354

Respondent-Tenant,
“XYZ CORP.”, “JOHN DOE” AND “JANE DOE”,

Respondents-Undertenants.

x

 

The petition of KIT REALTY INC., alleges the following statements are true upon information and belief:

1. Petitioners, KIT REALTY INC., is the landlord of 138-18/38 Northern Boulevard, Flushing, NY 11354 -

2. Respondent, KUM GANG INC., is the tenant of the premises, who entered into possession under a rental agreement, made
on June 16, 2004, between respondent and landlord for a term starting July 1, 2004 and ending June 30,2024. Respondent, “XYZ
CORP.”, “JOHN DOE” AND “JANE DOE” are the undertenants of the aforementioned Respondent Tenant.

3. Premises are described as 138-18/38 Northern Boulevard, Flushing, NY 11354, which is within the jurisdiction of the
Civil Court of the City of New York, County of Queens.

4. The grounds for the termination of the lease are enumerated in the Five (5) Day Notice of Termination, a copy of which
with proof of service is annexed and is added herein and is specifically incorporated by reference.

5. The Respondents have not quit the premises and continue in possession of the premises without permission of the
Landlord-Petitioners after the expiration of the date specified in the Notice of Termination.

6. The premises are not subject to Rent Stabilization or Rent Control Laws due’ to the fact that it is occupied exclusively
for commercial purposes.

7. The premises is not a multiple dwelling.

8. Except for the premises being sought in this proceeding, petitioner lacks written information or notice of any address
where the respondent-tenant resides-is employed-has a place of business-has its principal office-place of business in New York
State, except; Additional copies were sent by regular and certified mail to KUM GANG INC., at 945 Manhattan ‘Ave, 5
Brooklyn, NY 11222.

9. Petitioner requests a final judgment: awarding possession of the premises to the petitioner-landlord; issuance ofa warrant
to remove respondents from possession thereof; fair value of use and occupancy; costs:and disbursements herein.
Dated: Williston Park, New York

January 25, 2018 KIT REALTY INC.
Petitioner
VERIFICATION

State of New York County of Nassau )ss: a
HAROLD ROSENTHAL, being one of the attorneys for the petitioner herein, hereby affirms under the pepa Hes of perjury and pursuant to CPLR
§ 2106 that he has read the foregoing petition and knows the contents thereof, and that upon informatj afd belief, the same are true. The sources
of your affirmant's information and belief are oral statements, books and records furnished by the petifiorter, its agents and/or employees, and materia]
contained in the office files. This affirmation is made pursuant to RPAPL § 741.
Dated: Williston Park, New York

January 25, 2018

   

 

Harold Rosefithal”
Horing Welikson & Rosen, P.C. “
Attomeys for Petitioner Zo
11 Hillside Avenue

Williston Park, New York 11596 (516) 535-1700

Hwr # 720024
Case 1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

FIVE (5) DAYS NOTICE OF TERMINATION

TO: KUM GANG INC.
138-18/38 Northen Boulevard
Flushing, NY 11354

SUBJECT PREMISES: 138-18/38 Northern Boulevard
Flushing, NY 11354

Additional copies sent by regular mail and certified mail to KUM GANG INC. at 945 Manhattan
Ave., Brooklyn, NY 11222.

YOU ARE HEREBY NOTIFIED AND ADVISED that the landlord does hereby elect to
terminate your tenancy of the above described premises now held by you under leasehold hiring. Unless
you remove from the premises by January. 4m 201%, the day on which your term expires
pursuant to this Notice, the landlord will cormence summary proceedings under the Statute to remove you
from the premises for Holding Over after the expiration of your term. The reasons for the termination of

your tenancy include, but are not limited to the following:

1, You have failed to correct and/or have the following violations removed in violation of
Paragraph 6 of your lease, which requires you to be in compliance with any and all laws,
rules and governmental orders.

2. The Fire Department of the City of New York has entered the following violations which to
date have not been corrected. These violationg include but gre not limited to the followibg:
ECB Violation #’s: 011441 srlor 145553A R01 14556 y85{01 14925631 01 15635708
01 woven 1422707 Jo 14042270 lsi274zfo1 1623299L} 0193653451

0193653460

3. Additionally the New York City Deparjment of Health issued the following sunjymons sa
numbered 0004 ela he sum 088 10000481088 1 000057 {088 1000066 4088 1000075

and 0881000084] A copy of the summons are attached.

| us ay yrs (95% S009,

4. You are in violation of your lease agreement in that your failure to comply with
governmental directives has directly impacted the landlord’s use of the subject premises and
has subjected the Landlord to penalties and/or fines as a consequence of your breach of those
governmental directives.

5. To date these violations still exist and have not been corrected.
Case 1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

PLEASE TAKE FURTHER NOTICE that termination of your tenancy is also based upon the fact
that you have failed to comply with a Notice to Cure dated Noyernber 29 th 2017, which was
served upon you by first-class mail and certified mail. (A copy of said Notice of Default is annexed hereto).

 

Dated: New York, New York

Tanucaey g*™ 2018

Kit Realty Inc.,, Landlord

 

Any inquiries regarding this Notice should be addressed in writing to Horing Welikson & Rosen, P.C., 11
Hillside Avenue, Williston Park, New York 11596. wR, %20024-
Case 1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

AFFIDAVIT OF SERVICE BY MAIL
STATE OF NEW YORK, COUNTY OF NASSAU ss.:

Brooke Smith, being duly sworn deposes and says:

That on the 9" Day of January 2018, I mailed a true copy of the within-Five (5) Days Notice of
Termination attached to the within-Thirty (30) Day Notice of Default, as well as, attached to the
summons with the U.S. Postal Service within the State of New York as listed below:

(X) by regular mail

(X) by certified mail

Kum Gang Inc.
138-18/38 Northern Blvd.
Flushing, NY 11354

(Tracking #: 7015-1520-0001-4467-5369)

Sworn to before me this
9" Day of January 2018

COYS LED GAD

NOTARY PUBLIC

Ivory Frank

Notary Public, State of New York

No. 01FR6136542

Qualified in Queens County
Commission Expires November 7, 2021

Brooke Smith
Case 1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

AFFIDAVIT OF SERVICE BY MAIL

STATE OF NEW YORK, COUNTY OF NASSAU ss.:

Brooke Smith, being duly sworn deposes and says:

That on the 9" Day of January 2018, I mailed a true copy of the within-Five (5) Days Notice of
Termination attached to the within-Thirty (30) Day Notice of Default, as well as, attached to the
summons with the U.S. Postal Service within the State of New York as listed below:

(X) by regular mail

(X) by certified mail

Kum Gang Inc.
945 Manhattan Avenue
Brooklyn, NY 11222

(Tracking #: 7015-1520-0001-4467-5352)

Sworn to before me this
9" Day of January 2018

QOL A\onts

NOTARY PUBLIC

Ivory Frank

Notary Public, State of New York

No. 01FR6136542

Qualified in Queens County
Commission Expires November 7, 2021

Brooke Smith
Case 1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

THIRTY (30) DAY NOTICE OF DEFAULT

TO: KUM GANGINC.
138-18/38 Northern Boulevard
Flushing, NY 11354

SUBJECT PREMISES: 138-18/38 Northern Boulevard

Flushing, NY 11354

Additional copies sent by regular mail and certified mail to KUM GANG INC at 945 Manhattan
Ave., Brooklyn, NY 11222.

PLEASE TAKE NOTICE pursuant to the your lease dated June 16, 2004 that you are in default
of material obligations of your tenancy in the above subject premises, in that:

1.

You have failed to correct and/or have the following violations removed in violation of
Paragraph 6 of your lease, which requires you to be in compliance with any and all laws,
rules and governmental orders.

The Fire Department of the City of New York has entered the following violations which to
date have not been corrected. These violations include but are not limited to the following:
ECB Violation #’s: 01144123R, 011455531R, 011455618J, 011492563Y, 011563570H,
011430753L, 011422707K, 011404227M, 011431274Z, 011623299L, 0193653451,

0193653460.

Additionally the New York City Department of Health issued the following summons
numbered 0881000020, 08881000039, 0881000048 ,0881000057, 0881000066,
0881000075, and 0881000084. A copy of the summons are attached.

You are in violation of your lease agreement in that your failure to comply with
governmental directives has directly impacted the landlord’s use of the subject premises
and has subjected the Landlord to penalties and/or fines as a consequence of your breach of
those governmental directives.

PLEASE TAKE FURTHER NOTICE that should you fail to cure said violations by

TA ANArY

q * 20/8, which is at least Thirty( 30 days from the date of service hereof, the

 

landlord shall terminate your tenancy and, if necessary, commence summary proceedings for your removal
from the premises as permitted under Paragraph 17 of the Lease.
Case 1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

PLEASE TAKE FURTHER NOTICE that notwithstanding the termination and the expiration of
tenants' right, title and interest under the Lease if such notice is given, tenants’ liability under all of the
provisions of the Store Lease shall continue.

Dated: New York, New York
November 4, 2017

Kit Realty Inc., Landtord

By: _/9// ics LAs
Mafy Rall, Managing Agent

Any inquiries regarding this Notice should be addressed in writing to Horing Welikson & Rosen, P.C., 11
Hillside Avenue, Williston Park, New York 11596. UWR 420024,
 

 

Case 1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

 

Heahkh

SUMMONS NUMBER: 0881000020

ENFORCEMENT AGENCY NAME: DEPT. OF HEALTH AND MENTAL HYGIENE
DIVISION: Environmental Health
BUREAU: Public Health Engineering
_ AGENCY ADDRESS AND PHONE NUMBER: 42-09 28th Street, 14th Floor, swaens, NY 11101 Phone: 347-336-6001

 

RESPONDENT: KIT REALTY INC /LEWIS & MURPHY REALTY, INC DBA:
MAILING ADDRESS: 47 HILLSIDE AVE, MANHASSET, NY 11030 ID NUMBER; 2000010276
DATE OF OCCURRENCE: 09/21/2017 TIME OF OCCURENCE; BOROUGH; Queens

PLACE OF OCCURRENCE: 138-28 Northern Boulevard, QUEENS, NY 11354

 

You must respond to the Summons. You can appear on the hearing date and the location below or choose another option. For other options
an how to respond, see the back of this page,

HEARING DATE: 02/09/2018 AT: 08:30
OFFICE OF ADMINISTRATIVE TRIALS AND HEARINGS:

CJ Manhattan iJ Staten Island [-] Bronx ix} Queens oO Brooklyn
66 John Street, 10th Floor 350St, Marks Place = 3030 Third Ave 144. 06. 94th Ave, ‘Main Floor 9 Bond St, 7th Floor
New York, NY 10038 Staten Island, NY 10301 Bronx, NY 10455 Jamaica, | NY 11435 Brooklyn, NY 11201

INSTRUCTIONS FOR RESPONDING TO THIS SUMMONS ARE ON THE BACK OF THIS PAGE,
REFER TO THE SUMMONS NUMBER ABOVE ON ALL CORRESPONDENCE.
WARNING; if you do not show up for your hearing (or pay-the penalty by mail ff permitted} the Summons will be decided against you and
benaltles will be Imzased. Your license may also be suspended or revoked. In addition, the City may enter a Judgment against you in court.
Detalls of Vicolation(s)
Maintenance Program and Plan Incomplete or not on premises

24 RCNY §8-03 AH8B Mail-In Penalty: 500 Maximum Penalty: 1000

MPP facks required information in that the following was missing: MPP contains an un-nomed Responsible Person;
Responsible Person Phone Is Missing

NYC Charter Sections 1048 and 1049-a and the Rules of the City of New York authorize the NYC Office of Administrative Trials and Hearings
{OATH} to hold hearings. For hearing options, see other side of this notice.

|, an employee of the agency named above, affirm under penalty of pesjury that | personally observed the commission of the vialation{s}
charged above and/or verified thelr existence through a review of departmental records. False statements made herein are punishable as a
Class A Misdemeanor pursuant to section 210.45 of the Penal Law.

Kwock Lew / 3145 _ Inspector oe 818

Name/ID: Rank/Title: Agency Code:
lacknowledge that | have received a copy of this Summons and instructions for responding and that | am authorized to accept service of this
Summons.

Recebved ay ese uy wow un ui es Title: en Date:

a

0881000020

 

 
Case 1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

 

~ Hoalth

SUMMONS NUMBER: 0881000039

ENFORCEMENT AGENCY NAME: DEPT. OF HEALTH AND MENTAL HYGIENE
DIVISION: Environmental Health
BUREAU: Public Health Engineering
AGENCY ADDRESS AND PHONE NUMBER: 42-09 28th Street, 14th loor, Queens, NY 11101 Phone: 347-396-6001

 

 

 

RESPONDENT: KIT REALTY INC /LEWIS & MURPHY REALTY, INC DBA:
MAILING ADDRESS: 47 HILLSIDE AVE, MANHASSET, NY 12030 , IO NUMBER: 2000010276
DATE OF OCCURRENCE: 09/21/2017 TIME OF OCCURENCE: BOROUGH: Queens

PLACE OF OCCURRENCE: 138-28 Northern Boulevard, QUEENS, NY 11354 ~ :

   

You must sespond to the Summons, You can appear on the hearing date and the location below or choose another option. Far ather options
on how to respond, see the back of this page.

HEARING DATE: 02/09/2018 = AT: 08:30
OFFICE OF ADMINISTRATIVE TRIALS AND HEARINGS:

_ Manhattan J Staten Island [I Bronx” [x] Queens L_} Brooklyn
66 John Street, 10th Floor 350 St. Marks Place 3030 Third Ave 144-06 94th Ave, Main Floor 9 Bond St, 7th Floor
New York, NY 10038 Staten Island, NY 10301. Bronx, NY 10455. Jamaica, NY 11435 Brooklyn, NY 11201

INSTRUCTIONS FOR RESPONDING TO THIS SUMMONS ARE ON THE BACK OF THIS PAGE.
REFER TO THE SUMMONS NUMBER ABOVE ON ALL CORRESPONDENCE,

WARNING; If you do not show up for your hearing (or pay the penalty by mail if permitted} the Summons will be decided against you and
penalties will be Imposed. Your license may also be suspended of revoked. In additlon, the City may enter.a judgment against you In court.

Details of Violation({s)
Routine monitoring not conducted, documented at least once a week when tower Is in use

24 RCNY §8-04(a) AH8C Mail-in Penalty: 500 "Maximum Penalty: 1000

Routine system monitoring is not recorded weekly in that weekly system monitoring records were missing at tle of inspection.

 

NYC Charter Sections 1048 and 1049-a and the Rules of the City of New York authorize the NYC Office of Administrative Trials and Hearings
{OATH} to hold hearings. For hearing options, see other sideofthisnatice, os

|, an employee of the agency named above, affirm under penalty of perjury that | personally observed the commission of the violation(s)
charged above and/or verified their existence through a review of departmental records, False statements made herein are punishable as a
Class A Misdemeanor pursuant ta section 210.45 af the Penal Law,

Kwock Uew/ 3115 _ Inspector 818

Name/ib: Med ccnnecens ses ss bone nank/Titles ~ . oe ae fee Agency Code: .

| acknowledge that | have received a copy of this Summons and Instructions for responding and that tam authorized to accept service of this
Summons.

Received pyr ne cearrmnananene Tithe: Date: .

aM

0881000039

   

OE
Case 1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

    

sd ty Use
Healti
SUMMONS NUMBER: 0881000048
ENFORCEMENT AGENCY NAME: DEPT. OF HEALTH AND MENTAL HYGIENE
DIVISION: Environmental Health
BUREAU: Public Health Engineering
AGENCY ADDRESS AND PHONE NUMBER: 42-03 28th Street, 1ath Floor, Queens, NY 11101 Phone: 347-396-6001

 

RESPONDENT: KIT REALTY INC /LEWIS & MURPHY REALTY, INC DBA:
MAILING ADDRESS: 47 HILLSIDE AVE, MANHASSET, NY 11030 ID NUMBER; 2000010276
DATE OF OCCURRENCE: 09/23/2017 TIME OF OCCURENCE: BOROUGH: Queens

PLACE OF OCCURRENCE: 138-28 Northern Boulevard, QUEENS, NY 11354

 

You must respond.to the Summons. You can appear on the hearing date and the location below or choose another option. Far other options
on how to respond, see the back of this page.

HEARING DATE: 02/09/2018 — AT: 08:30
OFFICE OF ADMINISTRATIVE TRIALS AND HEARINGS:

i Manhattan C] Staten Istand [] Bronx Queens [J Brooklyn
66 John Street, 10th Floor 350 St. Marks Place 3030 Third Ave 144-06 94th Ave, Main Floor 9 Bond St, 7th floor
New York, NY 10038 Staten istand, NY 10302 Bronx, NY 10455 Jamaica, NY 11435 Brooklyn, N¥ 11201

INSTRUCTIONS FOR RESPONDING TO THIS SUMMONS ARE ON THE BACK OF THIS PAGE,
REFER TO THE SUMMONS NUMBER ABOVE ON ALL CORRESPONDENCE.
WARNING: If you do not show up for your hearing (or pay the penalty by mall if permitted} the Summons will be decided against you and
penatties will be Imposed. Your jicense may also be suspended or revoked. In addition, the City may enter a Judgment against you In court,

Detalls of Violation({s)
Compliance inspections not conducted, documented at least once every 90 days when the tower Is In use
24 RCNY §8-04{b) AHBD Mail-in Penalty; 500 Maximum Penalty: 1000

90 day compliance Inspection(s) records are missing for the following dates: All compllonce inspection records were missing at
time of Inspection.Operational records of compliance inspections are missing the following required elements: Presence Visible
Contaminants; General Tower Condition; Basin Packing Material Condition; Drift Eliminator Condition; Make-up Controls
Quality; Conductivity Control Functioning; Dosing Equipment Functioning; Review of Maintenance Records

 

NYC Charter Sections 1048 and 1049-a and the Rules of the City of New York authorize the NYC Difice af Administrative Trials and Hearings
(QATH) to hold hearings. For hearing options, see other side of this notice.

}, an employee of the agency named above, affirm under penalty of perjury that) personally observed the commission of the violation{s}
charged above and/or verified thelr existence through a review of departmental records. False statements made herein are punishable as a
Class A Misdemeanor pursuant to section 210.45 of the Penal Law,

Kwack Liew / 3115 cence nee, WSpOCtON a 818
Name/ID: Rank/Title: Agency Code:

l acknowledge that | have received a copy of this Summons and Instructions for responding and that i am authorized to accept service of this

Summons.

Recelved bys eee Title cen Date: __

wi

08810000

 

 

 

 

 

 

 
Case 1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

 

SUMMONS NUMBER: 0881000057

ENFORCEMENT AGENCY NAME: DEPT. OF HEALTH AND MENTAL HYGIENE
DIVISION: Environmental Health
BUREAU: Public Health Engineering
AGENCY ADDRESS AND PHONE NUMBER: 42.09 28th Street, 14th Floor, Queens, NY11101 Phone: 347-396-6001

 

RESPONDENT: KIT REALTY INC /LEWIS & MURPHY REALTY, INC DBA:
MAILING ADDRESS: 47 HILLSIDE AVE, MANHASSET, NY 11030 ID NUMBER: 2000010276
DATE OF OCCURRENCE: 09/21/2017 TIME OF OCCURENCE: » BOROUGH: Queens

PLACE OF OCCURRENCE: 138-28 Northern Boulevard, QUEENS, NY 11354

 

You must respond to the Summons, You can appear on the hearing date and the location below or choose another option. For ather options
on haw to respond, see the back of this page.

HEARING DATE: 02/09/2018 AT: 08:30
; OFFICE OF ADMINISTRATIVE TRIALS AND HEARINGS:
P] Manhattan | Staten Island [| Bronx [x] Queens Cy Brooklyn
66 John Street, 10th Flaor 350 St. Marks Place 3030 Third Ave 144-06 94th Ave, Main Floor 9 Bond St, 7th Floor
New York, NY 10038 Staten Island, NY 10301 Branx, NY 10455 Jamaica, NY 11435 Brooklyn, NY 11201
_ INSTRUCTIONS FOR RESPONDING TO THIS SUMMONS ARE ON THE BACK OF THIS PAGE.
REFER TO THE SUMMONS NUMBER ABOVE ON ALL CORRESPONDENCE,

WARNING: If you do not show up for your hearing (or pay the penalty by mall if permitted) the Summons will be decided agalnst you and
penalties will be imposed. Yous lleense may also be suspended or revoked. In addition, the Ciky may enter a judgment against you in court.

Details of Violation(s)
Twice yearly or other required cleaning net conducted or documented
24 RCNY §8-04(dj AH8F Mall-In Penalty: 500 Maximum Penalty: 1000

Documentation of twice yearly cleaning (November 4, 2016 - November 1, 2017) was not provided ot tine of inspection,

 

 

NYC Charter Sections 1048 and 1049-2 and the Rules of the City of New York authorize the NYC Office of Administrative Trlals and Hearings
{QATH) to hold hearings. For hearing options, see other side of thisnotice.
i, an employee of the agency named abave, affirm under penalty of perjury that t personally observed the commission of the violation(s}

charged above and/or verified their existence through 3 review of departmental records, False statements made herein are punishable as a
Class A Misdemeanor pursuant to section 210.45 of the Penal Law.

KwockLiew/3215 0 a Inspectop 818
Name/ID: Rank/Title: Agency Code:

acknowledge that | have received a copy of this Semmans and instructions for responding and that | am authorized to accept service of this
Summons.
Received by: nneiosninte Titles

I

088106005

Dates oo.

   

iit

  

 

 

 

 

 
 

Case 1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35 |

 

SUMMONS NUMBER: 0881000066

ENFORCEMENT AGENCY NAME; DEPT. OF HEALTH AND MENTAL HYGIENE
DIVISION: Environmental Health
BUREAU: Public Health Engineering
AGENCY ADBRESS AND PHONE NUMBER: 42-03 28th Street, 14th Floor, Queens, NY 22101 = Phone: 347-396-6001

 

 

RESPONDENT: KIT REALTY INC /LEWIS & MURPHY REALTY, INC DBA:
MAILING ADDRESS: 47 HILLSIDE AVE, MANHASSET, NY 11030 ID NUMBER: 2000010276
DATE OF OCCURRENCE: 09/21/2017 TIME OF OCCURENCE: BOROUGH: Queens

PLACE OF OCCURRENCE: 138-28 Northera Boulevard, QUEENS, NY 11354

 

You must respond to the Summons. You can appear on the hearing date and the location below or choose another option. For other options
on how ta respond, see the back of this page.

HEARING DATE: 02/09/2018 AT: 08:30
OFFICE OF ADMINISTRATIVE TRIALS AND HEARINGS:
L] Manhattan L| Staten Island [] Bronx Queens CI] Brooklyn
66 John Street, 10th Floor 350 St. Marks Place 3030 Third Ave 144-06 94th Ave, Main Floor 9 Bond St, 7th Floor
New York, NY 10038 Staten Island, NY 10302 Bronx, NY 10455 Jamaica, NY 11435 Brooklyn, NY 11201
NSTRUCTIONS FOR RESPONDING TO THIS SUMMONS ARE ON THE BACK OF THIS PAGE.
REFER TO THE SUMMONS NUMBER ABOVE ON ALL CORRESPONDENCE,

WARNING: If you do not show up for your hearing {or pay the penalty by mall If permitted} the Summons will be decided against you and
penalties will be imposed. Your license may also be suspended or revoked, In addition, the City may enter 8 judgment against youlncourt.

Detalls of Violation{s)
No records of aif chemicals and biocides (C&B) added
24 RCNY §8-05(c)}{3) AHL Mall-In Penalty: 500 Maximum Penalty: 1000

Chemical and biocide records with time of addition and weekly amounts were not provided.

 

 

NYC Charter Sections 1048 and 1049-a and the Rules of the City of New York authorize the NYC Office of Administrative Trials and Hearings
{OATH} to hold hearings, For hearing options, see other side of this notice.

1, an employee of the agency named above, affirm under penalty of perjury that | personally observed the commission of the violation(s}
charged above and/or verifled thelr existence through a review of departmental records. False statements made herein ‘are punishable as a
Class A Misdemeanor pursuant to section 210,45 of the Penal Law.

Kwock Hew / 3115 _ Inspector — 818

Name/ID: Rank/Title: . Agency Code;
lacknowledge that | have received a copy of this Summons and Instructions fer responding and that | am authorized to accept service of this
Summons.

Recetas ce smnnmnmmnuunnnnne Tithe cnaenmnnnmnnennem tenet

il

 

 

ini

0881000066

 
Case.1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

 

Healitt

SUMMONS NUMBER: 0881000075

ENFORCEMENT AGENCY NAME: DEPT. OF HEALTH AND MENTAL HYGIENE
DIVISION: Environmental Health
BUREAU: Public Health Engineering
_ AGENCY ADDRESS AND PHONE NUMBER: 42-09 28th Street, 14th Floor, Queens, NY 12101 Phone: 347-396-6001

 

RESPONDENT; KIT REALTY INC /LEWIS & MURPHY REALTY, INC DBA:
MAILING ADDRESS: 47 HILLSIDE AVE, MANHASSET, NY 11030 iD NUMBER: 2000010276
DATE OF OCCURRENCE: 09/21/2017 TIME OF OCCURENCE: BOROUGH: Queens

 

PLACE OF OCCURRENCE: 138-28 Northern Boulevard, QUEENS, NY 11354 -

 

You must respond to the Summons, You can appear on the hearing date and the location below or choose another option. For other optlons
on how to respond, see the back of this page,

HEARING DATE: 02/09/2018 AT: 08:30
OFFICE OF ADMINISTRATIVE TRIALS AND HEARINGS;
| Manhattan | Staten Island (| Bronx [x] Queens P| Brooklyn
66 John Street, 10th Floor 350 St. Marks Place 3030 Third Ave 144-06 94th Ave, Main Floor 9 Bond St, 7th Floor
New York, NY 10038 Staten Island, NY 10302 Bronx, NY. 10455 Jamaica, NY 11435. Brooklyn, NY 11201
INSTRUCTIONS FOR RESPONDING TO THIS SUMMONS ARE ON THE BACK OF THIS PAGE,
REFER To THE SUMMONS NUMBER ABOVE ON ALL CORRESPONDENCE.

WARNING; If you do not show up for your hearing (or-pay the penalty by mall If permitted) the Summons will be decided against you and
penaltles will be imposed. Your license may also be suspended or revoked. In addition, the Clty may enter a judgment against youln court.

Details of Violation{s)
Failure to collect, analyze or record weekly biological process control indicators
24 RCNY §8-05(f}(2) AHBR Mati-In Penalty: S00 Maximum Penalty: 1000

Operational records provided at time of Inspection did not include Bacterfological indicator fe.9. HPC} results for: Alf records
prior to date 5/8/17 ond after previous Inspection in 2016 were missing.

NYC Charter Sections 1048 and 1049-2 and the Rules of the City of New York authorize the NYC Office of Administrative Trials and Hearings
{QATH) to hold hearings. For hearing options, sex other side of this notice. _

|, an employee of the agency named above, affirm under penalty of perjury that | personally observed the commisston of the violation(s)
charged above and/or verified thelr existence through a review of departmental recards, False statements made herein are punishable as a
Class A Misdemeanor pursuant to section 210,45 of the Penal Law.

Kwock Wew fag anne Inspector 818

Name/ID: Rank/Title: Agency Code:

acknowledge that | have received a copy af this Summons and instructions for responding and that | am authorized to accept service of this
Summons.

Recelved bys nen Title:

kit

0881000075

 
Case 1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

 

SUMMONS NUMBER: 0881000084

ENFORCEMENT AGENCY NAME: DEPT. OF HEALTH AND MENTAL HYGIENE
DIVISION: Environmental Health
BUREAU: Pubilc Health Engineering
AGENCY ADDRESS AND PHONE NUMBER: 42-09 28th Street, 14th Floor, Queens, NY 11101 Phone: 347-396-6001

 

RESPONDENT: KIT REALTY INC /LEWIS & MURPHY REALTY, INC DBA:

 

MAILING ADDRESS: 47 HILLSIDE AVE, MANHASSET, NY 11030 ID-NUMBER: 2000010276
DATE OF OCCURRENCE: 09/21/2017 TIME OF OCCURENCE: BOROUGH: Queens

PLACE OF OCCURRENCE: 138-28 Northern Boulevard, QUEENS, NY 11354

 

You must respond to the Summons. You can appear on the hearing date and the location below or choose another option. For other options
on how to respond, see the back of this page.

HEARING DATE: 02/09/2018 AT: 08:30
OFFICE OF ADMINISTRATIVE TRIALS AND HEARINGS:
(| Manhattan [| Staten Island (J Bronx [x] Queens cl Brooklyn
66 John Street, 10th Floor 350 St. Marks Place 3030 Third Ave 144-06 94th Ave, Main Floor 9 Bond St, 7th Floor
New York, NY 10038 Staten Island, NY 10301 . Bronx, NY 10455 Jamaica, NY 11435 Brooklyn, NY 11201
INSTRUCTIONS FOR RESPONDING 70 THIS SUMMONS ARE ON THE BACK.OF THIS PAGE,
REFER TO THE SUMMONS NUMBER ABOVE ON ALL CORRESPONDENCE,

WARNING: IT you do nat show up for your hearing (or pay the penalty by mall if permitted) the Summons will be decided against you and
penalties wilt be imposed, Your license may also be susnended or revoked, In addition, the Clty may enter a iudgment against you In court.

Details of Violation(s)
Legionella samples not collected or analyzed, or results not recorded or reported to DOHMH as required
24 RCNY §8-05(f}(3) AH8S Mail-In Penalty: 1000 Maximum Penalty: 2000

Records reviewed at time of Inspection indicate required periodic Legionella Culture sampling was not performed.

 

NYC Charter Sections 1048 and 1049-a and the Rules of the City of New York authorize the NYC Office of Administrative Trials and Hearings
{OATH} to hold hearings. For hearing options, see other side of thls notice.

1, an employee of the agency named above, affirm under penalty of perjury that | personally observed the commission of the violation(s}
charged above and/or verified their existence through a review of departmental records. False statements made herein are punishable as a
Class A Misdemeanor pursuant to section 210.45 of the Penal Law.

Kwock Vew/3215 = Inspector cn 828

Name/ID: Rank/Title: Agancy Code:

{ acknowledge that | have received 3 copy of this Surmmons and instructions for responding and that | am authorized ta accept service of this
Suramons.

Recelved aye es ena Tite Datel ee cmanen

  

a

0881000084

i

 

 

 

 
Case 1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

AFFIDAVIT OF SERVICE BY MAIL
STATE OF NEW YORK, COUNTY OF NASSAU ss.:
Brooke Smith, being duly sworn deposes and says:

That on the 30"" Day of November 2017, I mailed a true copy of the within-Thirty (30)
Day Notice of Default attached to the summons, with the U.S. Postal Service within the State of
New York as listed below:

(X) by regular mail
(X) by certified mail
Kum Gang Inc.

138-18/38 Northern Blvd
Flushing, NY 11354

(Tracking #: 7017-0190-0000-1657-2059)

Prnuth

Brooke Smith

Sworn to before me this the
30" Day of November 2017

Ww Nak

NOTARY PNIBLIC’

 

Ivory Frank

Notary Public, State of New York

No. 01FR6136542

Qualified in Queens County
Commission Expires November 7, 2021
 

Case 1-19-46432-cec Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

AFFIDAVIT OF SERVICE BY MAIL

STATE OF NEW YORK, COUNTY OF NASSAU ss.:

Brooke Smith, being duly sworn deposes and says:

That on the 30" Day of November 2017, I mailed a true copy of the within-Thirty (30)
Day Notice of Default attached to the summons, with the U.S. Postal Service within the State of

New York as listed below:

(X) by regular mail —

(X) by certified mail

Kum Gang Inc.
945 Manhattan Avenue
Brooklyn, NY 11222

(Tracking #: 7017-0190-0000-1657-2042)

Sworn to before me this the
30" Day of November 2017

WUE Ra

NOTARY PUBLIG =“

Ivory Frank

Notary Public, State of New York

No. 01FR6136542

Qualified in Queens County
Commission Expires November 7, 2021

Pb

 

Brooke Smith
 

Case 1-19-46432-cec

 

 

Doc 3-5 Filed 10/28/19 Entered 10/28/19 15:06:35

 

s

705 15ce0 0001 Hie? 53645

 

Pasiage

Extra Services & Fé
1] Return Receipt ihardcopy}

flreiurn Receipt (electronic)
(Cl certified Mail Restrictes Delivery
CJadutt Signature Required

F

KUM GANG INC.

138-18/38 NORTHERN BLVD.

LUSHING, NY ! 1354

cep)
{

      
      
 
 
 
   

Féstmaite,
ere
4

 

 

Cariiied Mall

 

3

’

Fee

 

Cl Adutt Signai

Extra Sarvices & Fses (check box, add feo es ay
Ci Retura Recetnt (hardcopy)
(DReiurn Recsipt (efestonio}
Ccertiied Met Rests
[i Asutt Signature Required

 

   

3

 

 

 

ed Delivery

 

ictcd Dallvery §

 

Pasiage

3
Fotal F

$

Sanit.

 

?OL? OL90 O800 1657 @oye

 

 

KUM GANG INC.

945 MANHATTAN AVE.

BROOKLYN, NY 11222

  

 

 

 

 

mu
Ww
m
Ln |
f™ ape - .
Certified Mail Fee
Pm iy
FF ig
a
Exira Services & Feas {check box, add fee as appropriate, 3) |
{] Return Receipt (hardcopy) $ _.
ri {[] Return Receipt (electronic) $e.
at [i certitied Mail Restricted Delivery $ ae
co (J Adult Signature Required $ _
[CJ Adutt Signature Restricted Delivery $ a
(C] [Postage
ru $
4 otal T
Ig KUM GANG INC.
mas)
rd
Oo
tf

 

 

 

 

 

 

 

 

 

 

 

set 45 MANHATTAN AVENUE
sirese BROOKLYN, NY 11222

 

é ogimark

    
 
 

 

 

 

 

 

 

 

 

 

Sort KUM GANG INC.

iHeal,

r
Ln
3
ru
~ 7 =
un [Certified Mail Fee
0 ig
rl [Bara Services & Fees (chook box, add fae as cppracriata)
: (ClRetun Receipt (hardeopy) So ee
: E | Chrewn scalp? {isotonic} $ —
3 [lcertited Mall Restiicted Balvery $ __
1 (TAduit Signature Required g
: [ClAcuit Signature Resuloted Delivery $
'Q jPostago
oT Rotate
CM
if
ci
m
tf

FLUSHING, NY 11354

 

 

 

 

exe 138-18/38 NORTHERN BLVD.

 
